Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 04, 2021

The Court of Appeals hereby passes the following order:

A21A0426. ACP PEACHTREE CENTER, LLC v. LISA M. RUEDE.
A21A0427. SPRING STREET RESTAURANT GROUP, LLC v. LISA M.
RUEDE.
A21A0428. LISA M. RUEDE v. ACP PEACHTREE CENTER, LLC et al.

      The appellants in the above-styled cases have moved to withdraw the appeals
on the basis that the parties have settled their dispute. The motion to withdraw filed
in each case is GRANTED, and these appeals are hereby WITHDRAWN.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/04/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.